                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

           TRAVIS D. HAILEY,

                Plaintiff,
                                                  Case No. 18-cv-12651
                   v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
        CITY OF DETROIT, ET AL.,

            Defendants.
   ______________                   /

       ORDER ACCEPTING AND ADOPTING REPORT AND
  RECOMMENDATION [#34] GRANTING IN PART AND DENYING IN
PART DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [#27] AND
 DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [#29]

      This matter is before the Court on cross motions for summary judgment. ECF

Nos. 27, 29. This Court referred the matter to Magistrate Judge David R. Grand,

who issued a Report and Recommendation on December 13, 2019, recommending

that this Court grant in part and deny in part Defendants’ Motion for Summary

Judgment and deny Plaintiff’s Motion for Summary Judgment. Id. Neither party

has filed objections to the Magistrate Judge’s Report and Recommendation, and the

time for filing objections has expired. See 28 U.S.C. § 636(b)(1)(C). Upon review

of the parties’ briefing and the Magistrate Judge’s Report and Recommendation, the

Court concludes that the Magistrate Judge has reached the correct conclusion.

Therefore, the Court hereby ACCEPTS and ADOPTS Magistrate Grand’s


                                        1
December 13, 2019 Report and Recommendation [#34] as this Court’s findings of

fact and conclusions of law.   Defendants’ Motion for Summary Judgment is

GRANTED in part and DENIED in part, and Plaintiff’s Motion for Summary

Judgment is DENIED.


     IT IS SO ORDERED.



                                    s/Gershwin A. Drain
                                    GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE

Dated: January 16, 2020



                          CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
             January 16, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       2
